Name: 2007/667/EC: Commission Decision of 15 October 2007 authorising the use of at risk bovine animals until the end of their productive lives in Germany following official confirmation of the presence of BSE (notified under document number C(2007) 4648)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  agricultural activity;  Europe;  means of agricultural production;  health
 Date Published: 2007-10-16

 16.10.2007 EN Official Journal of the European Union L 271/16 COMMISSION DECISION of 15 October 2007 authorising the use of at risk bovine animals until the end of their productive lives in Germany following official confirmation of the presence of BSE (notified under document number C(2007) 4648) (Only the German text is authentic) (2007/667/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (1), and in particular the second subparagraph of Article 13(1) thereof, Whereas: (1) Regulation (EC) No 999/2001 lays down rules for the prevention, control and eradication of transmissible spongiform encephalopathies (TSEs) in animals. The first subparagraph of Article 13(1) of that Regulation provides for eradication measures to be applied when the presence of a TSE has been officially confirmed. Those measures consist in particular in the killing and complete destruction of the animals and products of animal origin which have been identified as being at risk (at risk bovine animals) due to an epidemiological link with the affected animals. (2) Germany has submitted to the Commission a request for a decision to allow the use of at risk bovine animals until the end of their productive lives by way of derogation from point (c) of the first subparagraph of Article 13(1) of Regulation (EC) No 999/2001. (3) The control measures submitted by Germany provide for strict movement restriction and traceability of bovine animals in such a way that the current level of protection of human and animal health is not endangered. (4) On the basis of a favourable risk assessment, Germany should therefore be allowed to use at risk bovine animals until the end of their productive lives provided that certain conditions are met. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. By way of derogation from point (c) of the first subparagraph of Article 13(1) of Regulation (EC) No 999/2001, Germany may use bovine animals referred to in the second and third indents of point 1(a) of Annex VII to that Regulation until the end of their productive lives under the conditions provided for in paragraphs 2, 3 and 4 of this Article. 2. Germany shall ensure that the bovine animals referred to in paragraph 1: (a) are permanently traceable in the computerised database provided for in Article 5 of Regulation (EC) No 1760/2000 of the European Parliament and of the Council (2); (b) are only moved from their holding under official supervision and for the purpose of destruction; (c) are not dispatched to other Member States or exported to third countries. 3. Germany shall carry out regular checks to verify the correct implementation of this Decision. 4. Germany shall keep the Commission and the other Member States informed of the use of the bovine animals as referred to in paragraph 1 through the Standing Committee of the Food Chain and Animal Health. Germany shall also present related information in the annual report provided for in Article 6(4) of Regulation (EC) No 999/2001. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 15 October 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 727/2007 (OJ L 165, 27.6.2007, p. 8). (2) OJ L 204, 11.8.2000, p. 1.